     Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 1 of 9 PageID# 106




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


REGINA WEBSTER,

                      Plaintiff,

V.                                               Civil Action No. 3:20-cv-344-HEH

CHESTERFIELD COUNTY SCHOOL
BOARD,

                      Defendant.


                               MEMORANDUM OPINION
                             (Denying the Motion to Dismiss)

         This matter is before the Court on the Chesterfield County School Board's

("Defendant") Motion to Dismiss(ECF No.6)filed on August 18, 2020. Defendant

claims that Regina Webster("Plaintiff) fails to state a claim upon which relief can be

granted and urges the Court to consider four supporting documents attached to the

Motion. Plaintiff brings two claims in her Complaint:(1)that she was sexually harassed

by a student to the extent that it created a hostile work environment as defined under Title

VII and (2)that Defendant failed to provide reasonable accommodation for her hearing

sensitivity pursuant to the Americans with Disabilities Act("ADA"). The parties have

filed memoranda supporting their respective positions, and the Court heard oral argument

on October 1, 2020. Based on the present record and the arguments that follow.

Defendant's Motion to Dismiss will be denied.
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 2 of 9 PageID# 107




                                   I. BACKGROUND


       As required by Rule 12(b)(6) ofthe Federal Rules of Civil Procedure, the Court

assumes Plaintiffs well-pleaded allegations to be true, and views all facts in the light

most favorable to her. T.G. Slater & Son v. Donald P. & Patricia A. Brennan, LLC,385

P.3d 836, 841 (4th Cir. 2004)(citing Mylan Labs, Inc. v. Matkari, 1 F.3d 1130, 1134(4th

Cir. 1993)). Viewed through this lens, the facts are as follows.

       Plaintiff works as an Instructional Assistant in Special Education at Providence

Elementary School located in Chesterfield County. Plaintiff contends that one of her

assigned students—a young man suffering from an intellectual disability—^repeatedly

touched her genitals and groped her. She claims that she frequently reported this

behavior to her supervisor and to the school administration to no avail.

       In addition to the touching and groping, the Complaint references several specific

incidents of sexual harassment. On one occasion, the minor student lifted her dress

during a general education class. In a separate incident, the student attempted to put his

hands in an electrical outlet and, when Plaintiff stood between him and the outlet to

prevent the student from electrocuting himself, the student touched and groped her

genitals once again. Soon after this last incident. Plaintifffiled a Title IX complaint. The

subsequent investigation deemed Plaintiffs allegations "founded." Thereafter, the Board

assigned her to a separate bus to avoid contact with the student, changed her schedule to

prevent her from walking alone with the student to general education classes, and

monitored the classroom to ensure she was not alone with the student. However, Plaintiff

was still required to interact with the student throughout the Spring 2019 semester.
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 3 of 9 PageID# 108




       According to the Complaint, Plaintiff also suffers from hyperacusis, a medical

condition that induces sensitivity to sound. She requested an accommodation to wear

earplugs or headphones to reduce her exposure to sound while in the classroom as

students often screamed and yelled. However, the Board denied this accommodation

because it would prevent Plaintiff from communicating with the students in the

classroom. Plaintiff disputes the Board's contention, maintaining that she would still be

able to hear the children's voices.

       After filing a complaint with the Equal Employment Opportunity Commission

("EEOC")and receiving a right to sue letter. Plaintiff filed the immediate lawsuit within

the ninety days permitted by statute. In her Complaint, she states two claims: Count 1 -

Sexual Harassment in Violation of Title VII and Count 2 — Denial of Reasonable

Accommodation Under the ADA. Defendant thereafter filed the current Motion

supported by four attached documents, arguing that they are incorporated by reference.

                              II. STANDARD OF REVIEW


       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin,980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement ofthe claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" Bell Atl Corp. v. Twombly,550 U.S. 544,555(2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 4 of 9 PageID# 109




allegations," but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Twombly, 550 U.S. at 555 (citations

omitted). Thus,the "[f]actual allegations must be enough to raise a right to relief above

the speculative level," id. (citation omitted), to one that is "plausible on its face," id. at

570, rather than merely "conceivable." Id. In considering such a motion, a plaintiffs

well-pleaded allegations are taken as true and the complaint is viewed in the light most

favorable to the plaintiff. T.G. Slater., 385 F.3d at 841 (citation omitted). Legal

conclusions enjoy no such deference. Ashcroft v. Iqbal, 556 U.S. 662,678(2009).

       Generally, the district court does not consider extrinsic materials when evaluating

a complaint under Rule 12(b)(6). The court, however, may consider "documents

incorporated into the complaint by reference," Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308,322(2007), as well as documents attached to a motion to dismiss, so

long as they are integral to or explicitly relied upon in the complaint, and the authenticity

ofsuch documents is not disputed. United States ex ret. Oberg v. Pa. Higher Educ.

Assistance Agency, 745 F.3d 131, 136(4th Cir. 2014); Philips v. Pitt Cnty. Mem. Hasp.,

572 F.3d 176, 180(4th Cir. 2009).

                                      III. DISCUSSION


       Plaintiff claims first that Defendant created a hostile work environment in

violation of Title Vll by failing to remedy an intellectually disabled student's pattern

sexual harassment. To successfully state a claim for a hostile work environment, the

"plaintiff must prove that the offending conduct(1)was unwelcome,(2)was based on

her sex,(3) was sufficiently severe or pervasive to alter the conditions of her employment
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 5 of 9 PageID# 110




and create an abusive work environment, and (4) was imputable to her employer."

Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 331 (4th Cir. 2003).

       Defendant concedes that the first and fourth elements are met. As to the second

element ofthe test, the viability ofPlaintiffs claim depends on whether the intellectually

disabled child's actions were motivated by Plaintiffs sex. Plaintiff alleges that she need

not demonstrate that the intellectually disabled student was capable of knowing and

understanding whether the contact was of a sexual nature—only that there was in fact

sexual contact—and admits that the Complaint does not allege this fact. (Opp'n Brief at

11 n.3.) The Board states that this is a critical element.

       There are no cases within the Fourth Circuit that discuss the issue of student-on-

teacher sexual harassment. However,some courts in other Circuits have found that a

school system can be liable for a student's sexual harassment of a teacher under Title VII.

For example, in Berger-Rothberg v. City ofNew York, the plaintiff, a middle school

special education teacher, was subjected to numerous insults based on her religion,

violent acts, threats, and sexual contact. 803 F. Supp. 2d 155, 165 (E.D.N.Y. 2011) Id.

The court concluded that a jury could find that the school officials failed to properly

respond to what could plausibly be considered a hostile work environment, and denied

the motion for summary judgment. Id. Additionally, in Plaza-Torres v. Key,the court

also denied a motion for summary judgment, finding that there were factual disputes in

the record that could support a middle school math teacher's claims of sexual harassment

by a student. 376 F. Supp. 2d 171, 183(D.P.R. 2005).
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 6 of 9 PageID# 111




       Thus, evidence that a student engaged in sexually harassing conduct can form the

basis for a viable claim under Title VII if the harassment is severe. However, in their

reply brief and during argument, Defendant drew the Court's attention to two cases:

Mongelli v. Red Clay ConsoL Sch. Dis., Bd. ofEduc.,491 F. Supp. 2d 467(D. Del. 2007)

and Dennis v. Caddo Par. Sch. Bd., No. 09-1094, 2011 WL 3117864(W.D. La. July 26,

2011). In Mongelli, a high school special education teacher alleged that one of her

students sexually harassed her. 491 F. Supp. 2d at 471-73. The court in Mongelli, after

carefully reviewing the evidence, concluded that, although a student's aggressive conduct

toward a teacher could lead to employer liability under Title VII, that student's conduct

was a manifestation of his disability, warranting dismissal at summary judgment. Id. at

481. In Dennis, the court found that a high school special education teacher's claims

under Louisiana law for sexual harassment were not sufficiently severe to create a hostile

work environment, meriting summary judgment. 2011 WL 3117864 at *3-4.

       Absent from Defendant's supporting memorandum is any persuasive authority that

courts have rejected the need for some plausible claim that a mentally disabled child's

actions were knowing and intentional. Also conspicuously lacking are cases turning on

the four corners ofthe Complaint as required by Rule 12(b)(6). Both Mongelli and

Dennis were resolved at the summary judgment stage and involved high school special

education students, as opposed to elementary school students. See Dennis, 2011 WL

3117864 at *3^; Mongelli,491 F. Supp. 2d at 481. Despite Defendant's contention to

the contrary, the Court must rely solely on Plaintiffs allegations in the Complaint.

Plaintiff alleges numerous incidents of varying severity that occurred continuously over
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 7 of 9 PageID# 112




several months—from the student touching her genitals to lifting her dress in front of a

class. She contends that the sexual contact was so frequent, it altered her work

environment. At this stage, taking the facts in a light most in favorable to Plaintiff,

Plaintiff does present a prima facie case ofsexual harassment and a hostile work

environment.


       The Court understands the difficult situation for both Plaintiff, who has been

subjected to unwanted conduct, and Defendant, who is required to educate challenging

students. This is a close case, particularly as Plaintiff has "a difficultjob, requiring

above-average patience and tolerance ...[but] 'special education students are prone to

disruptive behavior by virtue oftheir disabilities.'" Dennis, 2011 WL 3117864 at *4

(quoting Mongelli, 491 F. Supp. 2d at 478). The Court will deny the Motion to Dismiss

as to Count 1 at this stage to allow for development of a more fulsome factual record.

       Plaintiffs second claim is that the School Board improperly denied her

accommodation for her hearing condition. In support of its Motion, Defendant attached

several documents to its Memorandum in Support ofthe Motion to Dismiss, which

Defendant claims are incorporated by reference into the Complaint. These documents

include the following: the Charge of Discrimination filed with the EEOC,the Right to

Sue Letter received after the EEOC completed its investigation, the Reasonable

Accommodation Request, and the doctor's note verifying Plaintiffs disability. Plaintiff

agrees that the Charge of Discrimination and the Right to Sue Letter are both

incorporated by reference but argues that the Reasonable Accommodation Request and

the doctor's note are not.
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 8 of 9 PageID# 113




       For a document to be incorporated by reference into the complaint, there must be

explicit language referring to the documents. Oberg,745 F.3d at 136;Philips, 572 F.3d

at 180. Plaintiff states that she "sought on the recommendation of her doctor to be

allowed to wear ear plugs or headphones to reduce the screaming sounds.[Defendant],

however, rejected the request." (Compl. UTI26-27.) While Plaintiff discusses her

hyperacusis diagnosis and her request for an accommodation based on her doctor's

recommendation, there is no explicit reference in the Complaint to the doctor's note nor

the Reasonable Accommodation Request. Although these documents appear to be

integral to understanding the nature ofPlaintiffs disability and the accommodation

request, merely stating that there was a request and that she had a doctor's

recommendation are insufficient to incorporate the two documents. The Court finds that,

while the Court can consider the Charge of Discrimination and Right to Sue Letter, the

language in the Complaint does not explicitly refer to the doctor's note and the

Reasonable Accommodation Request. Thus, the Court cannot consider these documents

in support of Defendant's Motion to Dismiss at this stage.

       An employer cannot discriminate against an individual based on a disability and

must provide reasonable accommodations. 42U.S.C. § 12112(a)-(b). To allege a claim

for failure to accommodate under the ADA,the plaintiff must show:"'(1)that he was an

individual who had a disability within the meaning ofthe statute;(2)that the [employer]

had notice of his disability;(3)that with reasonable accommodation he could perform the

essential functions ofthe position ...; and (4)that the [employer] refused to make such
  Case 3:20-cv-00344-HEH Document 14 Filed 10/14/20 Page 9 of 9 PageID# 114




accommodations.'" Rhoads v. Fed. Deposit Ins. Corp., 257 F.3d 373, 387 n.l 1 (4th Cir.

2001)(quoting MzYc/ze// v. Washingtonville Cent. Sch. Dist., 190 F.3d 1,6(2d Cir.1999)).

       Plaintiff states a prima facie claim for a failure to accommodate her disability

based on the facts stated in her Complaint. She claims that she has a diagnosis of

hyperacusis, a sensitivity to sound, and requested that she be allowed to wear either

headphones or earplugs to muffle the children's yells and screams. The Board refused

Plaintiffs accommodation request as they believed wearing headphones would limit her

ability to hear and, by extension, her ability to effectively teach the students. Plaintiff

asserts that she still is capable of hearing students' voices as the headphones only muffle

the high-volume screams in her assigned classroom. Based on these allegations, the

Court finds Plaintiff has stated a prima facie case for failure to accommodate a disability

under the ADA.


                                    IV. CONCLUSION


       While the claims may not survive summary judgment, the freestanding Complaint

survives Rule 12(b)(6) review. Consequently, the Court finds that Plaintiff states a

plausible claim under both Title VII for a hostile work environment and failure to

accommodate under the ADA. Accordingly, the Motion to Dismiss(ECF No.6)will be

denied.


       An appropriate Order will accompany this Memorandum Opinion.

                                                               H
                                                   Henry E. Hudson
                                                   Senior United States District Judge

Richmond, Virginia
